                        Case 2:20-cr-00708-AM Document 1 Filed 03/03/20 Page 1 of 2
AO 442 (REV. 12/85)




                             UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS, DEL RIO DIVISION

United States of America                                    §
                                                            § CRIMINAL COMPLAINT
vs.                                                         § CASE NUMBER: DR:20-M -00711(1)
                                                            §
(1) Jonathan Rivera-Bravo                                   §



                I, the undersigned complainant being duly sworn state the following is true and correct to the best

of my knowledge and belief. On or about February 28, 2020 in Maverick county, in the WESTERN

DISTRICT OF TEXAS defendant(s) did, Jonathan              RIVERA-Bravo, an alien, entered, or was found in the

United States at or near Eagle Pass, Texas, after having been denied admission, excluded, deported, or

removed from the United States through Hidalgo, Tx on 12/29/2019, and not having obtained the express

consent of the Secretary of the Department of Homeland Security or the Attorney General of the United

States to reapply for admission thereto.        Defendant being voluntarily in the United States unlawfully , a

felony,



in violation of Title             8            United States Code, Section(s)     1326(a)(1)

.

                I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts: "The defendant, Jonathan RIVERA-Bravo, was arrested by Border Patrol Agents, on February

28, 2020 for being an alien illegally present in the United States. Investigation and records of

Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,
                                                                           Signature of Complainant
                                                                           Labori, Luismiguel
                                                                           Border Patrol Agent

03/03/2020                                                            at   DEL RIO, Texas
File Date                                                                  City and State



VICTOR ROBERTO GARCIA                                                      ______________________________
UNITED STATES MAGISTRATE JUDGE                                             Signature of Judicial Officer
             Case 2:20-cr-00708-AM Document 1 Filed 03/03/20 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT

                               WESTERN DISTRICT OF TEXAS
      UNITED STATES OF AMERICA

                      vs.                            Case Number: DR:20-M -00711(1)

          (1) Jonathan Rivera-Bravo

Continuation of Statement of Facts:

the Bureau of Citizenship and Immigration Services reveal the defendant was previously deported from the United
States on 12/29/2019 through Hidalgo, Tx. The defendant was found in the Western District of Texas without
having obtained permission from the Secretary of Homeland Security or the Attorney General of the United States
to re-apply for admission after being deported. The defendant is unlawfully present in the United States.
"




______________________________
Signature of Judicial Officer                                 Signature of Complainant
